Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-22 and 28-31 are pending and have been examined.
Priority
This application, Serial No. 16/303,658 (PGPub: unpublished) was filed 11/20/2018. This application is a 371 of PCT/US17/33789 filed 05/22/2017 which claims benefit of U.S. Provisional Patent Application 62/339,924 filed 05/22/2016.
Information Disclosure Statements
No Information Disclosure Statements have been filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2-3 are indefinite because it is unclear how the claimed one or more aptamer and/or another cell capture component specific to one or more target cell are provided to the cell capture array, and more specifically as in claim 3, to the cell capture intersection region. For example, are they present within a fluid or are they bound to the micropillars.
	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Craighead et al. (US 2014/0194313, Pub Date: 07/10/2014, hereinafter “Craighead”) in view of Li et al. (US 2012/0091235, Pub Date: 04/19/2012, hereinafter “Li”).
Regarding claim 1, Craighead discloses a microfluidic device (abstract: The present invention relates to a microfluidic device for extracting and isolating DNA from cells'; FIG. 1) comprising: a cell microchannel (FIG. 1: microfluidic channel 30; para (0121): 'The microchannel with a single immobilized cell') and a nucleic acid microchannel (FIG. 1: microfluidic channel 30; para [0121]: 'Long strands of the released chromosomal DNA became entangled in the microchannel; the microchannel is both a cell microchannel and a nucleic acid microchannel'); 
a cell capture array (FIG. 1; micropillar array 40 and first region 40a; para [0060]: 'micropillar array 40 can include first region 40a having micropillars effectively spaced to entrap at least one cell') comprising a plurality of cell capturing micropillars (FIG. 1: micropillars 41 in first region 40a) configured and arranged in a manner effective to capture one or more target cell when flowed through the cell microchannel (FIG. 1; para [0060]: 'micropillar array 40 can include first region 40a having micropillars effectively spaced to entrap at least one cell'); and 
a nucleic acid entanglement array (FIG. 1: micropillar array 40 and second region 40b; para [0060]: 'and second region 40b having micropillars effectively spaced to immobilize the released DNA') comprising a plurality of nucleic acid entanglement micropillars (FIG. 1: micropillars 41 in second region 40b) configured and arranged in a manner effective to physically entangle and maintain thereon genomic DNA isolated from the one or more target cell (para [0060]: 'and second region 40b having micropillars effectively spaced to immobilize the released DNA and maintain the immobilized DNA in elongated form or non-elongated 
wherein said microfluidic device is multi-functional (FIG. 10; para [0102]: microfluidic device of the present invention can be used to extract, isolate, and analyze DNA from a cell) in that it is effective for capturing said one or more target cell (FIG. 10A; para [0102]: 'Briefly, as shown in FIG. 10A, in one embodiment, single cell 60 is captured in a random micropillar array contained in microfluidic channel 30'), isolating said genomic DNA from the one or more target cell (FIG. 10B; para [0102]: 'Cell 60 can then be disrupted using hydrodynamic force in order to allow DNA to escape from cell 60. As shown in FIG. 10B, in one embodiment, a lysis buffer can be added via the inlet port in order to remove the cell debris and strip off proteins from immobilized DNA 71 (e.g., genomic DNA), leaving the DNA suspended in the micropillar array, with some of the DNA being in the form of elongated DNA 72'), and analyzing said genomic DNA in a self-contained manner (FIG. 10C; para [0102]: 'As shown in FIG. 10C, immobilized DNA 71 (including elongated DNA 72 as well as non-elongated DNA) can then be intercalated or hybridized with probes (e.g., fluorescent dye/FISH probes) in order to stain the DNA for visualization/analysis’). 
However, while Craighead does not specifically teach a cell microchannel and a nucleic acid microchannel that intersect to form a cell capture intersection region; said cell capture array being located in the cell capture intersection region, Li discloses a microfluidic device (FIG. 4: a single cell lysis device; para [0042]: 'Furthermore, when combined with on-chip microfluidic 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of Craighead, a cell capture intersection 
Regarding claim 2, Craighead further discloses wherein said cell capture array comprises one or more aptamer and/or another cell capture component specific to the one or more target cell (para [0065]: 'In one embodiment, the micropillar array can include micropillars that are coated with at least one binding agent that has affinity to at least a portion of the surface of the at least one cell. In a particular embodiment, the at least one binding agent can be, without limitation, an antibody, an aptamer, or the like').
Regarding claim 3, Craighead further discloses wherein the one or more aptamer and/or another cell capture component is concentrated in the cell capture intersection region (para [0065]: 'In one embodiment, the micropillar array can include micropillars that are coated with at least one binding agent that has affinity to at least a portion of the surface of the at least one cell'; para [0060]: 'micropillar array 40 can include first region 40a having micropillars effectively spaced to entrap at least one cell'; these indicate that the binding agent coating the micropillars is concentrated in the cell capture region), thereby enabling capture of the one or more target cell (para [0060]: 'micropillar array 40 can include first region 40a having micropillars effectively spaced to entrap at least one cell').
Regarding claim 4, Craighead further discloses wherein said nucleic acid entanglement array is effective to entangle and maintain the isolated genomic DNA (abstract: The micropillar 
Regarding claim 5, Craighead further discloses wherein the one or more nucleic acid sequence of interest is a cancer gene (para [0027]: the monitoring of the distribution of mutation sites and epigenetic marks in rare cancer cells and/or stem cells in response to treatment or changes in the environment'; this indicates that the DNA is a cancer gene).
Regarding claim 6, Craighead further discloses wherein the one or more target cell is a cancer cell (para [0048]: 'In addition, the microfluidic devices, systems, and methods of the present invention are suitable for extracting, isolating, and analyzing DNA from any type of cell of any of these organisms, including, without limitation, such types of cells as stem cells, cancer cells, leucocytes, etc.').
Regarding claim 7, Li further discloses the device comprising: a first flow rate means for managing rate of flow of fluid through the cell microchannel (FIG. 4: valve 410 and 412) and a second flow rate means for managing rate of flow of fluid through the nucleic acid microchannel (FIG. 4: valve 420 and 422).
Regarding claim 8, Li further discloses wherein the first flow rate means comprises external valves at the nucleic acid microchannel inlet and outlet (FIG. 4: valve 420 and 422) and 
Regarding claim 9, Li further disclose wherein the external valves are selected from the group consisting of two-way valves and four-way valves (FIG. 4: valve 410 is a two-way valve that communicates biological material source 402 and cell capture region 400, and the same applies to valve 412, 420 and 422).
Regarding claim 10, Craighead further discloses the device comprising: a temperature controller for managing temperature of fluid and other contents contained within the cell microchannel and/or nucleic acid microchannel (para [0120]: 'The microfluidic device for DNA extraction was placed on an in-house fabricated heating stage mounted on an Olympus 1X70 inverted microscope (Olympus; Center Valley, Pa.). Stage temperature was controlled with a Model 1146D VWR heated/refrigerated recirculator (Randor, Pa.)').
Regarding claims 11- 16, while Craighead in view of Li teach the claimed microfluidic device and further teach the relevant dimensions of the microfluidic device included an input channel width of about 50-100 μm, a channel depth of about 20 μm, a cell capture region width of about 200-500 μm, a channel length of about 13 mm ([para 0109]), the references fail to disclose the specifically claimed heights and widths of the cell microchannel and nucleic acid microchannel as claimed in claims 11-16. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 
Regarding claims 17-18, while Craighead in view of Li teach the claimed microfluidic device and further teaches the relevant dimensions of the microfluidic device can include a micropillar width of about 4 μm, and a smallest gap between pillars of about 1.5 μm ([para 0109]), the references fail to disclose the specifically claimed diameters of the cell micropillars and nucleic acid micropillars as claimed in claims 17-18 and 20. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 17-18 are for any particular purpose or solve any stated problem, and the prior art teaches that the 
Regarding claim 19, Craighead in view of Li disclose the microfluidic device according to claim 1, but fail to disclose wherein the cell capture array is ordered in a patterned array that is rotated by about 4 degree to maximize contact between the one or more target cell and microchannel surface. However, it would have been obvious to one ordinary skill in the art to optimize the direction of the cell capture array by routine experimentation, because it is known in the art that the pattern of the capture array has an influence on increasing the collision frequency (see US 2014/0154703 A1 to Skelley et al., para [0159]: 'The obstacles can be arranged in various array patterns to disrupt straight line (laminar) flow there-through or wherein regular streamlined flow through the array can be disrupted, thereby increasing collision frequency with the posts through the collection region').
Regarding claim 20, Craighead further discloses wherein the nucleic acid entanglement micropillars have a diameter ranging from between about 2 urn and about 10 um (para [0109]: 'a micropillar width of about 4 urn').
Regarding claim 21, Craighead further discloses wherein said nucleic acid entanglement micropillars are spaced in a gradient (para [0057]: 'In the embodiment shown in FIG. 2, the micropillar array begins with relatively widely spaced micropillars, then provides more narrowly spaced micropillars of a smaller diameter, and then includes even more narrowly spaced (more densely spaced) micropillars'), but fails to disclose wherein the nucleic acid entanglement 
Regarding claim 22, Craighead in view of Li disclose the microfluidic device according to claims 1-21. Craighead further discloses a method of isolating and maintaining genomic DNA of one or more target cell (para [0011]: 'In a further aspect, the present invention relates to a method of extracting and isolating DNA from at least one cell’) from a sample under flow (para [0011]: 'flowing a sample that includes at least one cell') for further analysis thereof (para [0012]: 'In one embodiment, this method of the present invention further involves analyzing the immobilized DNA'), said method comprising the steps of: providing a microfluidic device according to any one of claims 1-21 (para [0011 ]: This method involves providing a microfluidic device of the present invention'; see discussion for claims 1 -21); introducing a sample comprising one or more target cell into the cell microchannel at a flow rate effective to transport the one or more target cell to the cell capture array (para [0076]: '(i) introducing the sample into the inlet port of the microfluidic device under sufficient hydrodynamic flow to entrap, by size exclusion, the at least one cell within the micropillar array') so as to capture the 
Regarding claim 28, Craighead in view of Li disclose the method according to claim 22. Craighead further discloses a method for conducting aptamer-based cancer cell capture (para [0065]: 'In a particular embodiment, the at least one binding agent can be, without limitation, an antibody, an aptamer, or the like'; para [0048]: 'any type of cell of any of these organisms, including, without limitation, such types of cells as stem cells, cancer cells') and genomic DNA mutation analysis of genomic DNA isolated from one or more target cell (para [0027]: The .

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Craighead et al. (US 2014/0194313, Pub Date: 07/10/2014) in view of Li et al. (US 2012/0091235, Pub Date: 04/19/2012), as applied to claims 1 and 22 above (hereinafter “Modified Craighead”) and further in view of Barany et al. (US 2015/0099642, Pub Date: 04/09/2015, hereinafter “Barany”).
Regarding claim 29, Modified Craighead disclose the method according to claim 22, but fail to disclose a method for amplifying individual genes of interest from the one or more target cell consecutively and collecting each amplification product separately, said method comprising 
However, Barany discloses a method for amplifying individual genes of interest (abstract: 'The present invention is directed to methods for capturing, amplifying and identifying one or more of a plurality of target nucleotide sequences in a sample') from the one or more target cell consecutively (para [0256]: 'Alternatively, the sample can be a biopsy, bodily fluid, or captured tumor cells') and collecting each amplification product separately (para [0239]: 'FIG. 34D is an image of an agarose gel showing PCR amplified gDNA product that was obtained using a polymeric microchannel solid-phase extraction module'), said method comprising the steps of: amplifying individual genes of interest from the genomic DNA entangled and maintained under flow within the nucleic acid entanglement array of the microfluidic device consecutively (para [0239]: FIG. 34A shows polycarbonate (PC) molded with a microchannel containing micropillars that is used for the purification of a variety of nucleic acids . FIG. 34C is a fluorescence microscopic image of UV-photoactivated micropillar surface bound by YOPRO-1 labeled genomic DNA) and collecting each amplification product separately (para [0239]: The device can also be used for the purification of RNA and different sized DNAs as well'). It would have been obvious to one of ordinary skill in the art to combine these references, in order to amplify the captured oligonucleotide for further sequencing (Barany, para [0213]: 'Alternatively, the captured oligonucleotide is amplified via a solid phase amplification reaction and detected, for example, by sequencing').

Modified Craighead disclose the method according to claim 22. Barany further discloses a method for sequencing nucleic acids (FIG. 11: step 8; para [0005]: 'The present invention is directed to methods, devices, and instrumentation for nucleic acid amplification and sequencing') amplified from genomic DNA isolated from one or more target cell (FIG. 11: step 1; para [0180]: 'The initial step of this method of the present invention is the preparation of sodium bisulfite modified genomic DNAs'; FIG. 11: step 7; para [0184]: 'DNA fragments containing linker oligonucleotides on both the 5' and 3' end can optionally be amplified, e.g., using PCR'), said method comprising the steps of: sequencing the genomic DNA entangled and maintained under flow within the nucleic acid entanglement array of the microfluidic device (FIG. 11: step 8; FIG. 34A; para[0239]: 'FIG. 34A shows polycarbonate (PC) molded with a microchannel containing micropillars that is used for the purification of a variety of nucleic acids').

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Craighead et al. (US 2014/0194313, Pub Date: 07/10/2014) in view of Li et al. (US 2012/0091235, Pub Date: 04/19/2012), as applied to claims 1 and 22 above (hereinafter “Modified Craighead”) and further in view of Oh et al. (US 2008/0124779, Pub Date: 05/29/2008, hereinafter “Oh”).
Regarding claim 31, Modified Craighead disclose the method according to claim 22, but fail to disclose a method for multiple displacement amplification (MDA) reactions of one or more nucleic acid sequence isolated from one or more target cell, said method comprising the steps of: conducting multiple displacement amplification (MDA) reactions under flow using the genomic DNA entangled and maintained within the nucleic acid entanglement array of the Oh discloses a method for multiple displacement amplification (MDA) reactions of one or more nucleic acid sequence isolated from one or more target cell (para [0018]: 'As an example, the component manipulation station may include an amplification station for amplifying nucleic acid of the magnetic labeled target species, e.g., cell'; para [0140]: 'However, in certain embodiments, non-PCR amplification techniques may be employed ... multiple-displacement amplification (MDA)'), said method comprising the steps of: conducting multiple displacement amplification (MDA) reactions under flow (FIG. 6B; para [0123]: 'Next, as shown in a block 619, a further post-processing station optionally amplifies the contents of the lysed target to produce an increased signal of a target sequence of interest'; para [0140]: 'However, in certain embodiments, non-PCR amplification techniques may be employed ... multiple-displacement amplification (MDA)') using the genomic DNA entangled and maintained within the nucleic acid entanglement array of the microfluidic device (para [0145]: A microfluidic detection module may employ continuous flow of the target or it may employ immobilized target as in the case of a nucleic acid microarray). It would have been obvious to one of ordinary skill in the art to combine these references, because the target nucleic acids need not be denatured for efficient multiple displacement amplification (see US 6,977,148 B2 to Dean et al, abstract, It was discovered that the target nucleic acids, genomic DNA, for example, need not be denatured for efficient multiple displacement amplification).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641